Gilbert, J.
1. The written instrument offered for probate was a sufficient compliance with the law to constitute a will, and was mutual in character. Compare Bright v. Cox, 147 Ga. 474 (94 S. E. 572).
2.. The testimony introduced by the propounders was without contradiction, and fully established the facts that the will was executed *627by tbe testator and that the testator was of sound and disposing mind and memory. Therefore the court did not err in directing a verdict for the pro-pounders. Walters v. Walters, 151 Ga. 527 (107 S. E. 492). Judgment affirmed.
No. 3588.
October 12, 1923.
All the Justices concur.
W. B. Sloan and Paul L. Lindsay, for plaintiffs in error.
Charters, Wheeler & Lilly, contra.